DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 6-12 have been considered but are moot on grounds of new rejection.  
Examiner notes the first, second, third and fourth imaginary extended lines are not part of the invention.  Second, while a visual interpretation of the amended claims was presented in the arguments filed on February 3, 2021, the Applicant does not claim that these imaginary extended lines are straight diagonal imaginary extended lines.  Therefore curved, zigzag, or any other lines could be drawn in order to read on the amended claim.  Lastly, the Applicant has amended the claim 1 to incorporate limitations from a non-elected invention, claims 13-18.  The limitations of claim 18 were present in amended claim 11 filed 10/16/2020 and in claim 1 of the current claims of 2/3/2021.  See withdrawn claim 18.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first extended line that runs through centers of the two red subpixels of the first subpixel unit; a second extended line that runs through centers of the two green subpixels of the first subpixel unit; a third extended line that runs through centers of the two red subpixels of the second subpixel unit; and a fourth extended line that runs through centers of the two green subpixels of the second subpixel unit, wherein the first extended line and the second extended line run through the center of the blue subpixel of the first subpixel unit, and wherein the third extended line and fourth extended line do not am through the center of the blue subpixel of the second subpixel unit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (Hsu) (US 2017/0278905 A1) in view of Hong et al. (Hong) (US 2017/0352710 A1).

In regards to claim 1, Hsu (Fig. 4 and associated text) discloses an organic light emitting display device (Fig. 4 as a whole) comprising: subpixel groups (plurality of items P1 plus P2 plus P3 plus P4 plus 33 throughout Fig. 4) being repeatedly arranged in a row direction and a column direction, wherein each of the subpixel groups (items P1 plus P2 plus P3 plus P4 plus 33 throughout Fig. 4) includes a first subpixel unit (items P1 plus P2 plus P3 plus P4 plus 33 to the left, right bottom or top) and a second subpixel unit (items P1 plus P2 plus P3 plus P4 plus 33 to the left, right bottom or top) adjacent to the first subpixel (items P1 plus P2 plus P3 plus P4 plus 33 to the left, right bottom or top), and each of the first subpixel unit (items P1 plus P2 plus P3 plus P4 plus 33 to the left, right bottom or top) and the second subpixel unit (items P1 plus P2 plus P3 plus P4 plus 33 to the left, right bottom or top) includes a plurality of subpixels ((items 31, 32, 33), wherein the first subpixel unit (items P1 plus P2 plus P3 plus P4 plus 33 to the left, right bottom or top) includes: a first pixel (items P1 plus P2 plus 33); and a second pixel (items P3 plus P4 plus 33) being adjacent to the first pixel (items P1 plus P2 plus 33), wherein each of the first pixel (items P1 plus P2 plus 33) and the second pixel (items P3 plus P4 plus 33) includes the plurality of subpixels (items 31, 32, 33), and wherein the first pixel (items P1 plus P2 plus 33) and the second pixel (items P3 plus P4 plus 33) share one subpixel (item 33) of the plurality of subpixels (items 31, 32, 33), wherein the subpixels (items 31, 32) having a same color in the first subpixel unit (items P1 plus P2 plus P3 plus P4 plus 33 to the left, right bottom or top) are point-symmetrical (paragraph 44 D1=D2=48 m) with respect to a center of the one subpixel (item 33) that is shared, and wherein the subpixels (items 31, 32, 33) in the second subpixel unit (items P1 plus P2 plus P3 plus P4 plus 33 to the left, right, bottom or top) are asymmetrical to each other, wherein each of the first subpixel unit (items P1 plus P2 plus P3 plus P4 plus 33 to the left, right, bottom or top) and the second subpixel unit (items P1 plus P2 plus P3 plus P4 plus 33 to the left, right, bottom or top) comprises one blue pixel (item 33), two red pixels (item 31), and two green pixels (item 32), wherein the organic light emitting display device (Fig. 4 as a whole) further comprises: a first extended line that runs through centers of the two red subpixels (item 31, P1, P4) of the first subpixel unit: a second extended line that runs through centers of the two green subpixels (item 32, P2, P3) of the first subpixel unit; a third extended line that runs through centers of the two red subpixels (item 31, P1, P4) of the second subpixel unit; and a fourth extended line that runs through centers of the two (item 32, P2, P3) of the second subpixel unit, wherein the first extended line and the second extended line (in a diagonal direction) run through the center of the blue subpixel (item 33) of the first subpixel unit, but does not specifically disclose wherein the third extended line and fourth extended line do not run through the center of the blue subpixel of the second subpixel unit.
Hong (paragraph 23, Figs. 1, 2 and associated text) discloses wherein the third extended line and fourth extended line do not run through the center of the blue subpixel of the second subpixel unit.

    PNG
    media_image1.png
    562
    551
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention wherein the third extended line and fourth extended line do not run through the center of the blue subpixel of the second subpixel unit for the purpose of images with a smaller number of sub-pixels without lowering the display quality of the image or effecting (paragraph 22), since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japiske, 86 USPQ 70).  
In regards to claim 2, Hsu (Fig. 4 and associated text) discloses wherein the first pixel (items P1 plus P2 plus 33) and the second pixel (items P3 plus P4 plus 33) constitute a plurality of repeating pixel units.
In regards to claim 3, Hsu (Fig. 4 and associated text) discloses wherein subpixels (items 31, P1, P4 and items 32, P2, P3) of the plurality of subpixels (items 31, P1, P4, 32, P2, P3, 33) which are shared by first pixels (items P1 plus P2 plus 33) and second pixels (items P3 plus P4 plus 33) in the plurality of repeating pixel units are arranged in a zigzag pattern in the row direction.
In regards to claim 6, Hsu (Fig. 4 and associated text) discloses wherein the plurality of subpixels (items 31, 32, 33) have a green subpixel (item 32), a red subpixel (item 31), and a blue subpixel (item 33).
In regards to claim 7, Hsu (Fig. 4 and associated text) discloses wherein each of the first subpixel unit (items P1 plus P2 plus P3 plus P4 plus 33 to the left, right bottom or top) and the second subpixel unit (items P1 plus P2 plus P3 plus P4 plus 33 to the left, right bottom or top) includes one blue subpixel (item 33), two red subpixels (item 31, P1, P4), and two green subpixels (item 32, P2, P3).
In regards to claim 8, Hsu (Fig. 4 and associated text) discloses wherein the subpixel that is shared is the blue subpixel (item 33).
In regards to claim 9, Hsu (Fig. 4 and associated text) discloses wherein two red subpixels (item 31, P1, P4) of the first subpixel unit (items P1 plus P2 plus P3 plus P4 plus 33 to the left, right bottom or top) and the two green subpixels of (item 32, P2, P3) the first pixel unit (items P1 plus P2 plus P3 plus P4 plus 33 to the left, right bottom or top) are point-symmetrical (paragraph 44 D1=D2=48 m) with respect to a center of the blue subpixel (item 33) of the first subpixel unit (items P1 plus P2 plus P3 plus P4 plus 33 to the left, right bottom or top), respectively, and wherein two red subpixels (item 31, P1, P4) of the second subpixel unit (items P1 plus P2 plus P3 plus P4 plus 33 to the left, right bottom or top) and the two green subpixels (item 32, P2, P3) of the second pixel unit (items P1 plus P2 plus P3 plus P4 plus 33 to the left, right bottom or top) are asymmetrical with respect to a center of the blue subpixel (item 33) of the second pixel unit (items P1 plus P2 plus P3 plus P4 plus 33 to the left, right bottom or top).  Examiner notes that items 31 and 32 of the second subpixel unit are vertically asymmetrical.
In regards to claim 10, Hsu (Fig. 4 and associated text) discloses wherein the subpixel groups (items P1 plus P2 plus P3 plus P4 plus 33) are arranged in a row direction or a column direction.
In regards to claim 11, Hsu (Fig. 4 and associated text) discloses wherein each of the subpixel groups (plurality of items P1 plus P2 plus P3 plus P4 plus 33 throughout Fig. 4) including the first subpixel unit (items P1 plus P2 plus P3 plus P4 plus 33 to the left, right, bottom or top) and the second subpixel unit (items P1 plus P2 plus P3 plus P4 plus 33 to the left, right, bottom or top) comprises one blue pixel (item 33), two red pixels (item 31), and two green pixels (item 32),. 
In regards to claim 12, Hsu (Fig. 4 and associated text) discloses wherein the four red subpixels (item 31, P1, P4) and the four green subpixels (item 32, P2, P3) in each of the subpixel groups (items P1 plus P2 plus P3 plus P4 plus 33 plus another grouping of items P1 plus P2 plus P3 plus P4 plus 33 adjacent) are arranged in a zigzag pattern.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        March 13, 2021